 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00192 TLN
11
                                  Plaintiff,            STIPULATION AND ORDER TO CONTINUE
12                                                      STATUS CONFERENCE, AND TO EXCLUDE
                            v.                          TIME UNDER SPEEDY TRIAL ACT
13
     ANDREW STEPHEN LUND,                               DATE: December 13, 2018
14                                                      TIME: 9:30 a.m.
                                 Defendant.             COURT: Hon. Troy L. Nunley
15

16

17          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and

18 defendant Andrew Stephen Lund, by and through counsel Thomas A. Johnson, hereby agree and

19 stipulate as follows:

20          1.     On November 8, 2018, the Court set this case for a status conference on December 13,

21 2018. ECF No. 6. To date, the government has produced more than 700 pages of discovery. The

22 government has also made other discovery materials available for inspection by the defendant and

23 defense counsel. Defense counsel seeks additional time to investigate the allegations in the indictment

24 and to continue the review of discovery materials. This investigation is necessary for effective

25 preparation for trial.

26          2.     Counsel for the government and defendant have conferred and respectfully request that

27 the Court vacate the December 13, 2018, status conference, and set the case for a status conference on

28 January 24, 2019 at 9:30 a.m. The parties agree that the interests of justice served by continuing the


      STIPULATION AND ORDER                             1
 1 case to January 24, 2019, and excluding the intervening time under the Speedy Trial Act, outweigh the

 2 best interests of the public and the defendant in a speedy trial. The parties request that the Court order

 3 time excluded from December 13, 2018, through January 24, 2018, pursuant to 18 U.S.C. §

 4 3161(h)(7)(A) and (B)(vi), and Local Code T-4, to allow defense counsel to investigate and prepare for

 5 trial.

 6    Dated: December 10, 2018                               McGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                    By: /s/ BRIAN A. FOGERTY
                                                          BRIAN A. FOGERTY
 9                                                        Assistant United States Attorney
10

11    Dated: December 10, 2018                               /s/ THOMAS A. JOHNSON
                                                             THOMAS A. JOHNSON
12                                                           Counsel for Defendant
13                                                           Andrew Stephen Lund

14                                                   ORDER

15          The Court, having received, read, and considered the parties’ stipulation, and good cause
16 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The status conference on

17 December 13, 2018 is VACATED, and reset for January 24, 2019 at 9:30 a.m. The Court specifically

18 finds that the failure to grant a continuance and exclude the time between December 13, 2018, and

19 January 24, 2019, would deny counsel reasonable time necessary for effective preparation, taking into

20 account the exercise of due diligence. The Court further finds the ends of justice served by the

21 continuance outweigh the best interests of the public and the defendant in a speedy trial. Time from

22 December 13, 2018, to and including January 24, 2019, is excluded from the computation of time within

23 which the trial of this case must commence under the Speedy Trial Act, pursuant to 18 U.S.C. §

24 3161(h)(7)(A) and (B)(iv), and Local Code T-4.

25
                    IT IS SO ORDERED.
26
     Dated: December 10, 2018
27                                                                     Troy L. Nunley
                                                                       United States District Judge
28


      STIPULATION AND ORDER                              2
